       Case 2:19-cv-04694-SRB Document 33 Filed 12/09/19 Page 1 of 6




 1    Sarah R. Gonski (# 032567)
      PERKINS COIE LLP
 2    2901 North Central Avenue, Suite 2000
      Phoenix, Arizona 85012-2788
 3    TeleJ?hone: 602.351.8000
      Facsimile: 602.648.7000
 4    SGonski@,perkinscoie.com
      DocketPHX@perkinscoie.com
 5
      Elisabeth C. Frost (WDC# 1007632)*
 6    Uzoma N. Nkwonta (WDC# 975323)*
      PERKINS COIE LLP
 7    700 Thirteenth Street NW, Suite 600
      Washington, D.C. 20005-3960
 8    TeleJ?hone: 202.654.6200
      Facsimile: 202.654.6211
 9    EFrost@perkinscoie.com
      UNkwonta@perkinscoie.com
10
      *Admitted pro hac vice
11
      Attorneys for Plaintiffs
12
13                               UNITED STATES DISTRICT COURT

14                                    DISTRICT OF ARIZONA

15
      Jessica Miracle, et al.,                                No. CV-19-4694-PHX-SRB
16
                            Plaintiffs,
17                                                           DECLARATION OF JOEL
             V.                                              EDMAN
18
      Katie Hobbs, in her official capacity as
19    Arizona Secretary of State,
20                          Defendant.
21
22          Pursuant to 20 U.S.C. § 1746, I, JOEL EDMAN, declare as follows:
23          1.     My name is Joel Edman. I am over the age of 18, have personal knowledge
24   of the facts stated in this declaration, and can competently testify to their truth.
25          2.     I have served as the Executive Director of the Arizona Advocacy Network
26   ("AzAN") since January 1, 2017. AzAN is a non-profit, non-partisan organization devoted
27   to defending and deepening Arizona's commitment to democracy, primarily by advocating
28


                                                    1
Case 2:19-cv-04694-SRB Document 33 Filed 12/09/19 Page 2 of 6
Case 2:19-cv-04694-SRB Document 33 Filed 12/09/19 Page 3 of 6
Case 2:19-cv-04694-SRB Document 33 Filed 12/09/19 Page 4 of 6
Case 2:19-cv-04694-SRB Document 33 Filed 12/09/19 Page 5 of 6
      Case 2:19-cv-04694-SRB Document 33 Filed 12/09/19 Page 6 of 6




 1   compromise trust-not just for this election cycle, but for all other organizational efforts
 2   moving forward-and make it difficult (and perhaps impossible) to successfully marshal
 3   those relationships to mount a successful campaign in the future, if our partners collected
 4   hundreds or thousands of signatures on our behalf and then we were forced to cancel the
 5   campaign for no other reason than we do not have the resources to survive a challenge under
 6   the Strikeout Law.
 7          18.    Additionally, every day that passes without certainty compromises our ability
 8   to conduct the kind of sustained, targeted community outreach that have been key to our
 9   success in past campaigns. Typically, we use the fall before the election to build community
10   coalitions around our initiative, reach out to community leaders to get their buy-in, and
11   begin to spread our message among voters. Because the campaign may very well not be
12   able to proceed if the Strikeout Law remains in place, those efforts are currently stalled. We
13   are already behind, and lag further behind schedule each day.
14          19.    We feel that we've done everything in our power so far to ensure that the Fair
15   Elections Act will successfully gain access to the 2020 ballot. The factor that has proven
16   impossible to plan around is the Strikeout Law. Even if we gather enough signatures to
17   otherwise qualify for the ballot, what happens when our paid circulators all get subpoenaed?
18   How do we get them all to come to court on the same day? How expensive will it be? Even
19   if we spend millions paying for travel and hotels and lost wages, will enough circulators
20   tum out to ensure that we can keep our initiative on the ballot? Without a certain decision
21   from this Court, we cannot answer these questions.
22         I declare under penalty of perjury that the foregoing is true and correct.
23
24   DATED: December 6, 2019
                                                         QDocuSlgned by:
25
26                                             By: }��2���
                                                  Joel Edman
27
28

                                                   -6-
